Citation Nr: 0629446	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition 
claimed as a result of exposure to Agent Orange (AO).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a stomach or 
intestinal disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issues of entitlement to service connection for a back 
disorder and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the veteran's June 2006 hearing, he requested a 
withdrawal of his appeal for entitlement to service 
connection for a skin condition claimed as a result of 
exposure to AO.

2.  The veteran does not currently suffer from hearing loss.

3.  The veteran does not currently suffer from tinnitus.

4.  The veteran does not currently suffer from a stomach or 
intestinal disorder.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal for 
entitlement to service connection for a skin condition 
claimed as a result of exposure to AO have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  The criteria for service connection for a stomach or 
intestinal disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for skin condition claimed as a 
result of exposure to AO

During the June 2006 hearing, prior to the promulgation of a 
decision in the appeal, the veteran requested a withdrawal of 
his appeal for entitlement to service connection for a skin 
condition claimed as a result of exposure to AO.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2006).  The appellant has withdrawn his 
appeal concerning this issue; therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.
II.	Service connection for hearing loss, tinnitus, and a 
stomach or intestinal disorder

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  

In those cases where the evidence shows that the veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.  

The veteran, who was awarded the Combat Infantry Badge (CIB), 
contends that he suffered acoustical trauma during service 
resulting in hearing loss and tinnitus.  See DD 214; VA Form 
21-526; June 2006 hearing transcript.  Despite the absence of 
in-service evidence regarding hearing loss or tinnitus, the 
acoustical trauma is consistent with the veteran's specialty 
in light weapons infantry and is presumed to have occurred.  

The veteran denies receiving treatment for either hearing 
loss or tinnitus, and the post-service medical evidence of 
record is devoid of complaint of or treatment for either 
condition.  The veteran underwent a VA compensation and 
pension (C&P) audio examination in March 2004, at which time 
he denied any current symptoms of hearing loss and tinnitus.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
20
20
25
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The veteran was diagnosed with mild 
sensorineural hearing loss; no tinnitus.  The VA audiologist 
indicated that the flat configuration and absence of any 
high-frequency prominence precludes the etiology of 
significant noise damage.  

Neither the March 2004 diagnosis of mild sensorineural 
hearing loss nor the March 2004 audiometric and speech test 
results meet the criteria for a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  There is also no medical 
evidence of record to establish a current diagnosis of 
tinnitus.  Consequently, service connection for hearing loss 
and tinnitus is not warranted and the veteran's claims must 
be denied.  

The veteran also contends that he suffers from a stomach or 
intestinal disorder as a result of service, and has suffered 
from such problems for a long time.  He acknowledges, 
however, that he is unsure whether his problems began in 
service.  He also denies receiving any current treatment for 
any stomach or intestinal problems, although he contends that 
he has a hiatal hernia and gastro-esophageal reflux disease 
(GERD).  See June 2006 hearing transcript.  

The veteran's service medical records are devoid of complaint 
of or treatment for a stomach or intestinal disorder.  He 
denied suffering from frequent indigestion, stomach, liver or 
intestinal trouble, and gall bladder trouble or gall stones 
at the time of his discharge, and his abdomen and viscera 
were found normal upon clinical evaluation.  See July 1968 
reports of medical history and examination.  

The post-service medical evidence includes treatment records 
related to the veteran's stomach problems.  A barium enema 
examination conducted in August 1985 found no colonic masses 
or mucosal abnormalities, but intermittent segmental 
spasticity was seen consistent with irritable bowel syndrome.  
See Rockdale County Hospital record.  The veteran underwent 
an exploratory laparotomy in September 1987; the discharge 
diagnosis was right lower quadrant abdominal pain, etiology 
undetermined.  See DeKalb General Hospital record.  GERD was 
diagnosed in August 1999.  See Internal Medicine Associates 
of Rockdale, PC record.  

Although there is some post-service medical evidence 
establishing that the veteran suffered from stomach or 
intestinal problems, the earliest record is dated almost 20 
years after his separation from service.  In addition, none 
of the records definitively provide a link between such 
problems and the veteran's service.  Moreover, there are no 
subsequent records that relate to the veteran's abdominal 
problems.  In the absence of any current medical evidence 
that the veteran suffers from a stomach or intestinal 
disorder, and in light of the veteran's testimony that he 
does not currently receive any treatment related to a stomach 
or intestinal disorder, service connection is not warranted 
and the claim must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was advised of the necessary evidence to 
substantiate his claims; that VA would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  The April 2004 Statement of the Case (SOC) later 
informed the veteran to send any pertinent evidence in his 
possession.  The Board acknowledges that the letter that 
contained an explanation of the first three notice 
requirements is undated.  Evidence of record indicates that 
it was sent in October 2002, prior to the rating decision 
that is the subject of this appeal.  See May 2003 rating 
decision.  Moreover, the veteran has not indicated that he 
did not receive this letter and was given an opportunity to 
present testimony in support of his claims.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  The veteran was provided notice as to the 
appropriate disability rating and effective date of any grant 
of service connection pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service and private VA treatment records 
have been obtained, and the veteran was afforded a VA 
examination in connection with his hearing loss and tinnitus 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal regarding 
these three issues is not prejudicial to the veteran.
ORDER

The appeal for service connection for a skin condition 
claimed as a result of exposure to AO is dismissed.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a stomach or intestinal disorder is 
denied.  


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the veteran's claims for 
service connection for a back disorder and PTSD.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  The specific bases for the remand are set forth 
below.

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2006).

The veteran underwent a VA C&P PTSD examination in March 
2004.  At that time, the VA examiner concluded that the 
veteran did not meet the diagnostic criteria for PTSD 
according to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The veteran contends that this 
examination was inadequate and requests another examination.  
See June 2006 hearing transcript.  

Since the March 2004 examination, the veteran has submitted 
medical evidence that he suffers from PTSD and several lay 
statements in support of his claim.  See July 2005 mental 
status assessment by Dr. Rao; statements received July 2006 
from V. Torbich, S. Barker, D. Barker and N. Jackson.  There 
is no medical evidence of record, however, establishing a 
link between the July 2005 diagnosis and the in-service 
stressors.

As the veteran was awarded the CIB and has submitted evidence 
that he now has PTSD, he should be given another examination 
to see if he now meets the DSM-IV criteria for a diagnosis of 
PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  The veteran is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failing to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

As for the veteran's claim for service connection for a back 
disorder, he testified that he has received VA treatment for 
this condition at the Lawrenceville clinic.  See June 2006 
hearing transcript.  The claims folder does not contain any 
VA treatment records.  The RO should obtain VA treatment 
records and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
treatment records.  

2.  Schedule the veteran for an 
appropriate examination to determine (a) 
whether the veteran now meets the DSM-IV 
criteria for a diagnosis of PTSD; and (b) 
if so, whether the diagnosed PTSD is 
related to combat experiences in Vietnam 
as described during the March 2004 VA 
examination and the July 2006 statement 
in support of claim.  The veteran's 
claims folder should be made available to 
the examiner.  Any report(s) resulting 
from the examination, including the 
examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.

3.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal are not 
granted, issue Supplemental SOC (SSOC) 
and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


